Citation Nr: 0718898	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from March 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
February 2005 when it was remanded to afford the veteran a 
video conference hearing.  In August 2005, the veteran 
submitted a statement indicating that he no longer desired to 
attend a hearing and that the issue on appeal should be 
adjudicated by the Board.  


FINDING OF FACT

The veteran has impotency manifested by erectile dysfunction, 
but he does not have visible deformity of the penis; the 
veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile  
dysfunction have not been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) [the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter].

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of the rating criteria, particularly 
Diagnostic Code 7222.  Accordingly, VCAA notice is not 
required because no additional evidence could conceivably 
change the outcome of this case.  The question for the 
Board's determination is whether the erectile dysfunction, 
absent penile deformity, warrants a compensable evaluation.  
Because the law and not the evidence is dispositive in 
resolving such question, additional factual development would 
have no bearing on the ultimate outcome.  Accordingly, VCAA 
can have no effect on this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].; see also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

The Board hastens to add, however, that the veteran secured 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103.  Neither 
the veteran nor his representative have submitted or 
identified any additional evidence which would have a bearing 
on this case. 

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO has appropriately rating the veteran's service-
connected impotency under the provisions of Diagnostic Code 
7522, which provides a 20 percent disability rating for 
deformity of the penis with loss of erectile power.  There is 
no provision for a compensable rating under this code where 
there is loss of erectile power but no penile deformity.  
Parenthetically, the Board notes that on the basis of this 
erectile dysfunction, the veteran has already been 
appropriately granted special monthly compensation based on 
loss of use of a creative organ effective from October 28, 
2002.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a).  

The provisions of 38 C.F.R. § 4.31  indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the Rating Schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

The competent evidence of record indicates that the veteran 
has erectile dysfunction.  Letters from a VA physician dated 
in June 2003 and February 2004 demonstrate that the veteran 
had erectile dysfunction which had not improved with 
testosterone replacement.  

The claim must be denied, however, as there is no competent 
evidence of record of the presence of penile deformity.  A VA 
examination conducted in September 2003 indicates that 
physical examination found no evidence of lesions in the 
genital area.  The examiner specifically found no evidence of 
penile deformity.  The pertinent diagnosis was erectile 
dysfunction.  

The Board notes that an August 2004 letter from a private 
physician includes the annotation that the veteran reported 
he had penile deformity.  The Board finds, however, that the 
physician was merely reciting what the veteran reported and 
was not making an actual physical finding of penile 
deformity.  

None of the statements submitted by the veteran to VA 
indicate that he was claiming he had penile deformity 
associated with his erectile dysfunction.  In fact, his 
arguments are to the effect that penile deformity should not 
be considered as a criteria for evaluation of erectile 
dysfunction.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
have deformity of the penis.  The Board acknowledges the 
veteran currently has erectile dysfunction which has been 
linked to his service-connected diabetes mellitus.  However, 
the Board must nonetheless conclude that, absent visible 
deformity of the penis, a compensable rating for the 
veteran's claimed penile deformity with erectile dysfunction 
cannot be sustained.  Diagnostic Code 7522 is clear in 
requiring both deformity of the penis and erectile 
dysfunction for assignment of a 20 percent evaluation.  

Unlike the special monthly compensation, which is 
specifically designed to compensate veterans for disabilities 
such as erectile dysfunction (and has already been granted in 
the current case), the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Given that the veteran's erectile 
dysfunction has not (and could not possibly have) interfered 
with his employment, a compensable evaluation is not 
warranted under the schedular criteria.  

The Board has reviewed the entire record and finds that the 
zero percent rating assigned by virtue of this decision for 
erectile dysfunction without visible deformity of the penis 
reflects the most disabling this disorder has been since the 
veteran submitted his claim for service connection in October 
2002, which is the beginning of the appeal period.  Thus, the 
Board concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected erectile 
dysfunction results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) [extraschedular  rating 
criteria].  His sole contention is that his service-connected 
erectile dysfunction warrants a compensable rating under the 
schedular criteria.  The RO did not discuss or adjudicate the 
matter of an extraschedular evaluation in its January 2004 
rating decision.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO in the January 2004 rating 
decision, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the event the veteran 
believes consideration of an extraschedular rating for his 
erectile dysfunction is in order because it presents an  
exceptional or unusual disability picture, he may raise this 
matter with the RO. 


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


